DETAILED ACTION
This action is responsive to the application filed on October 26, 2020.
Claims 1-30 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority
The foreign priority date considered for this application is February 10, 2020.

Drawings 
The drawings filed on October 26, 2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
  	Claim 18 recites "a simulation system" which comprising "an execution model”, and "a processor model”.  	The components of such a system may be considered as only software per se, which is non-statutory. See MPEP 2106. It is suggested that Applicants amend this claim by adding either a processor or memory to ensure the system is implemented in statutory subject matter. For example, Applicants could amend the claim as follows:
-- A simulation system, comprising: a hardware processor; and a memory; --
  	Dependent claims 19-30 do not overcome the deficiency of the base claim and, therefore, are rejected for the same reasons as the base claim.

Allowable Subject Matter
Claims 1 and 18 are allowable.
   	The primary reason for allowance in this case, is the inclusion of the limitations   “receiving a first fetch start message from the processor model by the execution model, wherein the first fetch start message comprises a first fetch address; calling a real-time emulation engine by the execution model to control a physical machine to fetch and execute the first branch instruction according to the first fetch address; obtaining a plurality of first branch instruction information of the first branch instruction from the real-time emulation engine and providing the plurality of first branch instruction information to the processor model by the execution model; and in response to determining that the plurality of first branch prediction information do not exactly match the plurality of first branch instruction information, recording a first processor status of the physical machine and enforcing the real-time emulation engine to execute a first speculation operation according to the plurality of first branch prediction information by the execution model.” which are not found in the prior art of record.

Examiner Comments
For claims 1-30, no art rejection is made for these claims. Claims 18-30 are rejected on the ground of 35 U.S.C. 101 as explained above in this office action, but would be allowable if are rewritten to correct the aforementioned rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Walker (US Pub. No. 2010/0057427) set forth a processor simulation environment includes a processor execution model operative to simulate the execution of processor instructions according to the characteristics of a target processor, and branch override logic. When the processor execution model decodes a branch instruction, it requests a branch directive from the branch override logic.  In response to the request, the branch override logic provides a branch directive that resolves the branch evaluation.  The request may include a branch instruction address.  The branch override logic may index an execution trace of instructions executed on a processor compatible with the target processor, using the branch instruction address. The branch directive may include an override branch target address, which may be obtained from      	Derek Chiou et al. (“FPGA-Accelerated Simulation Technologies (FAST): Fast, Full-System, Cycle-Accurate Simulators”) set forth a novel simulation methodology that can produce simulators that (i) are orders of magnitude faster than comparable simulators, (ii) are cycleaccurate, (iii) model the entire system running unmodified applications and operating systems, (iv) provide visibility with minimal simulation performance impact and (v) are capable of running current instruction sets such as x86 (abstract).
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192